                     1:20-cv-01164-MMM-JEH # 12         Page 1 of 3
                                                                                             E-FILED
                                                         Wednesday, 03 February, 2021 09:03:03 AM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

SHANE MARCANTEL,                             )
                                             )
                    Plaintiff,               )
                                             )
       v.                                    )     Case No. 20-cv-1164-MMM
                                             )
LT. ELDRIDGE, et al.,                        )
                                             )
                    Defendants.              )

            QUALIFIED PROTECTIVE ORDER PURSUANT TO HIPAA

      Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and 45 C.F.R. §

164.512(e)(1), the Court finds good cause for the issuance of a qualified protective order

and ORDERS as follows:

      1.     The parties and their attorneys are hereby authorized to receive, subpoena

and transmit “protected health information” pertaining to Plaintiff to the extent and

subject to the conditions outlined herein.

      2.     For the purposes of this qualified protective order, “protected health

information” shall have the same scope and definition as set forth in 45 C.F.R. §§

160.103 and 164.501. Protected health information includes, but is not limited to, health

information, including demographic information, relating to either (a) the past, present,

or future physical or mental condition of an individual, (b) the provision of care to an

individual, or (c) the payment for care provided to an individual, which identifies the

individual or which reasonably could be expected to identify the individual.




                                             1
                     1:20-cv-01164-MMM-JEH # 12           Page 2 of 3




       3.     All “covered entities” (as defined by 45 C.F.R. § 160.13) are hereby

authorized to disclose protected health information pertaining to Plaintiff to attorneys

representing the Plaintiff and Defendant in the above-captioned litigation.

       4.     The parties and their attorneys shall be permitted to use or disclose the

protected health information of Plaintiff for purposes of prosecuting or defending this

action including any appeals of this case. This includes, but is not necessarily limited to,

disclosure to their attorneys, experts, consultants, court personnel, court reporters, copy

services, trial consultants, and other entities or persons involved in the litigation

process.

       5.     Prior to disclosing Plaintiff’s protected health information to persons

involved in this litigation, counsel shall inform each such person that Plaintiff’s

protected health information may not be used or disclosed for any purpose other than

this litigation. Counsel shall take all other reasonable steps to ensure that persons

receiving Plaintiff’s protected health information do not use or disclose such

information for any purpose other than this litigation.

       6.     Within 45 days after the conclusion of the litigation including appeals, the

parties, their attorneys, and any person or entity in possession of protected health

information received from counsel pursuant to paragraph four of this Order, shall

return Plaintiff’s protected health information to the covered entity or destroy any and

all copies of protected health information pertaining to Plaintiff, except that counsel are

not required to secure the return or destruction of protected health information

submitted to the court.



                                             2
                     1:20-cv-01164-MMM-JEH # 12          Page 3 of 3




       7.     This Order does not control or limit the use of protected health

information pertaining to Plaintiff that comes into the possession of the parties or their

attorneys from a source other than a “covered entity,” as that term is defined in 45

C.F.R. § 160.103.

       8.     Nothing in this Order authorizes counsel for the Defendants to obtain

medical records or information through means other than formal discovery requests,

subpoenas, depositions, pursuant to a patient authorization, or other lawful process.

       9.     This Order does not authorize either party to seal court filings or court

proceedings. The Court will make a good cause determination for filing under seal if

and when the parties seek to file Plaintiff’s protected health information under seal.



                                                       E N T E R:



                                                         s/ Jonathan E. Hawley
                                                       ______________________________
                                                          U.S. MAGISTRATE JUDGE

Dated: February 3, 2021




                                            3
